DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 8/1/2020 and 4/30/2019 are being considered.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one nozzle is directed onto the camera head as discussed in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 
Claim Objections
Claims 1, 2, 8, and 9 are objected to because of the following informalities:  Claims 1 and 2 should read “the pipe” to be consistent with the preamble of claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “one or more nozzles deployed around the outside of the or each tubular conduit, the or each nozzle being in fluid connection with the tubular conduit, at least one nozzle directed at least partially to direct fluid in a direction non- perpendicular to the main tubular conduit axis…”.  It is unclear if the “one or more nozzles” is the same or different as the “at least one nozzle”.  For such reasons, the claim is determined to be indefinite.  For examination purposes, the claim is to be interpreted as the same nozzles. 
Claim 1 recites the limitation "the main tubular conduit axis".  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes it is to be interpreted as a main tubular conduit axis

Claims 8 and 9 recites the limitation "the air supply".  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, “the air supply” is to be interpreted the same as “the pressurized gas”.

Claims 2-7, and 9-15 are rejected due to dependency.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, 11, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cruikshank (US 4,800,104).
Regarding claim 1 (Currently Amended) Cruikshank discloses a device for cleaning the internal surface of a pipe having a main pipe axis, the device comprising: 
one or more generally tubular conduits (Items 35 and 32), including a conduit wall, at least one of the or each tubular conduit including an inlet (Column 13 Lines 15-27; pneumatic supply is provided to the device and the different nozzles) to receive pressurized gas into the tubular conduit, 

the at least one nozzle (discussed above) directed at least partially to direct fluid in a direction non- perpendicular to the main tubular conduit axis (Item 27 shows an extension that is not perpendicular to the main axis), 
one or more spacer elements (Item 30 and 43) to hold the or each tubular conduit in spaced relationship to the pipe (discussed above).
Regarding claim 2 (Currently Amended) Cruikshank discloses the device according to claim 1, wherein the device includes a camera head (Item 39) to provide images of the inside of the pipe (discussed above).
Regarding claim 3 (Currently Amended) Cruikshank discloses the device according to claim 2, wherein the camera head is connected via a data cable to a data receiver, and a power source via a power cable (Column 13 Lines 46-59).
Regarding claim 4 (Currently Amended) Cruikshank discloses the device according to claim 1, wherein the device includes an atrium body (Item 17) to house the data and power cables.
Regarding claim 6 (Currently Amended) Cruikshank discloses the device according to claim 4, wherein the atrium body is tubular, with the or each tubular conduit secured to the outside of the atrium body (connected by items 45 and 46).
Regarding claim 7 (Currently Amended) Cruikshank discloses the device according to claim 6, wherein the tubular conduit is deployed concentrically and coaxially around the atrium body (best shown in Fig 6).
Regarding claim 8 (Currently Amended) Cruikshank discloses the device according to claim 1, wherein the device includes a plurality of tubular conduits, each tubular conduit being fluidly linked to the air supply (Column 13 Lines 15-27).
Regarding claim 9 (Currently Amended) Cruikshank discloses the device according to claims 1 wherein each tubular conduit is fluidly linked to its own air supply (Column 13 Lines 15-27).
Regarding claim 11 (Currently Amended) Cruikshank discloses the device according to claim 1, wherein the or each spacer element is a leg, the leg secured at a first end to the body and extending away from the device, the legs co-operating together to support on their respective second ends, the conduit in spaced relationship to an inner pipe wall (Column 9 Lines 40-45).
Regarding claim 14 (Currently Amended) Cruikshank discloses the device according to claim 1, wherein the spacer element includes a cage (there are 6-8 legs that space the device from the pipe.  Definition of cage: “a framework serving as support”).
Regarding claim 15 (Currently Amended) Cruikshank discloses the device according to claim 14, wherein the cage is in two parts releasably securable together (Fig 5 shows Items 30 and 43 is made of 2 pieces; Column 9 Lines 41-44 describe how one of annotated Items A or B needs to have actuation means with some sort of joint, for setting the width).

    PNG
    media_image1.png
    205
    324
    media_image1.png
    Greyscale

Annotated Figure 5


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cruikshank (US 4,800,104).
Regarding claim 5 (Currently Amended) Cruikshank discloses the device according to claim 4.  Cruikshank fails to explicitly disclose wherein the device includes a capacitor deployed between the power supply and the camera head.  Cruikshank discloses Item 49 as a “Controllers and signal boosting equipment therefore are housed in a distribution box 49”.  Since capacitors are common electrical components used in cameras, lasers, controllers, and signal boosting equipment, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a capacitor to properly regulate the electrical signal going to and from the camera and receiving device.  Doing so would supply a consistent signal to the camera, which would protect the camera from potential electrical damage and ensure the signal of the camera is not corrupt.

Claims 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cruikshank (US 4,800,104) in view of MacMillan (US 2006/0266134).
Regarding claim 10 (Currently Amended) Cruikshank discloses the device according to claim 1.  Cruikshank fails to explicitly disclose wherein at least one nozzle is directed onto the camera head.

Regarding claim 12 (Currently Amended) Cruikshank discloses the device according to claim 11.  Cruikshank fails to explicitly disclose wherein each second end of each leg has a wheel. (Fig 5 shows round objects at the end of Items 30 and 43).  	MacMillan teaches disclose wherein each second end of each leg has a wheel (Item 68a).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the wheel as taught by MacMillan to the end of the legs of Cruikshank.  Doing so would allow the device to easily glide through the pipe (MacMillan Paragraph [0075])
Regarding claim 13 (Currently Amended) Cruikshank in view of MacMillan discloses the device according to claim 12, wherein the device includes eight legs the second end of each being at the corner of a cube or rectangular cuboid (Column 9 Lines 41-42; discloses there can be 4 instances on the front and 4 in the rear making 8 legs. A cuboid can be drawn connecting all 8 legs together).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS RAYMOND RODGERS/            Examiner, Art Unit 3723                                                                                                                                                                                            
/LAURA C GUIDOTTI/            Primary Examiner, Art Unit 3723